Exhibit 99(b) Page 1 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THREE MONTHS ENDED JANUARY 31, 2, 2015 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales January 31, February 1, % Over January 31, February 1, (Under) Net sales $ )% % % Cost of sales )% % % Gross profit % % % Selling, general and administrative expenses % % % Income from operations % % % Interest income ) ) )% )% )% Other expense 85 )% % % Income before income taxes % % % Income taxes* % % % Net income $ % % % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales January 31, February 1, % Over January 31, February 1, (Under) Income before income taxes (see above) $ % % % Adjusted Income taxes (2)* % % % Adjusted net income % % % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $33.3 million in net operating loss carryforwards as of May 3, 2015. Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China. See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China. See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 2 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE NINE MONTHS ENDED JANUARY 31, 2, 2015 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) NINE MONTHS ENDED Amounts Percent of Sales January 31, February 1, % Over January 31, February 1, (Under) Net sales $ % % % Cost of sales )% % % Gross profit % % % Selling, general and administrative expenses % % % Income from operations % % % Interest expense - 50 )% % % Interest income ) ) )% )% )% Other expense % % % Income before income taxes % % % Income taxes* % % % Net income $ % % % Net income per share-basic $ $ Net income per share-diluted $ $ Average shares outstanding-basic Average shares outstanding-diluted PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) NINE MONTHS ENDED Amounts Percent of Sales January 31, February 1, % Over January 31, February 1, (Under) Income before income taxes (see above) $ % % % Adjusted Income taxes (2)* % % % Adjusted net income % % % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $33.3 million in net operating loss carryforwards as of May 3, 2015. Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China. See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China. See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 3 or 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS JANUARY 31, 2016,FEBRUARY 1, 2015, AND MAY 3, 2015 Unaudited (Amounts in Thousands) Amounts Increase January 31, February 1, (Decrease) * May 3, Dollars Percent Current assets Cash and cash equivalents $ 10.2 % Short-term investments ) )% Accounts receivable ) )% Inventories 27.5 % Income taxes receivable 23 ) )% Other current assets ) )% Total current assets 4.2 % Property, plant & equipment, net 8.2 % Goodwill - 0.0 % Deferred income taxes ) ) % Long-term Investments 74.0 % Other assets ) )% Total assets $ 5.0 % Current liabilities Current maturities of long-term debt $ - ) )% Accounts payable - trade ) )% Accounts payable - capital expenditures ) )% Accrued expenses 27.5 % Income taxes payable - current 91.4 % Total current liabilities ) )% Income taxes payable - long-term ) )% Deferred income taxes 30.4 % Deferred compensation 14.3 % Total liabilities ) )% Shareholders' equity 8.8 % Total liabilities and shareholders' equity $ 5.0 % Shares outstanding 31 0.3 % * Derived from audited financial statements. Page 4 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JANUARY 31, 2, 2015 Unaudited (Amounts in Thousands) NINE MONTHS ENDED Amounts January 31, February 1, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Deferred income taxes Gain on sale of equipment ) ) Realized loss on sale of short-term investments - Excess tax benefits related to stock-based compensation ) ) Foreign currency exchange gains ) (6 ) Changes in assets and liabilities: Accounts receivable ) Inventories ) Other current assets ) ) Other assets 48 ) Accounts payable ) Accrued expenses and deferrred compensation Income taxes ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment Proceeds from life insurance policies - Payments on life insurance policies ) ) Proceeds from the sale of short-term investments Purchase of short-term investments ) ) Purchase of long-term investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from line of credit - Payments on line of credit ) ) Payments on long-term debt ) ) Repurchase of common stock ) ) Dividends paid ) ) Payments on debt issuance costs ) - Proceeds from common stock issued 94 Excess tax benefits related to stock-based compensation Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Free Cash Flow (1) $ (1)Free Cash Flow reconciliation is as follows: FY 2016 FY 2015 A) Net cash provided by operating activities $ B) Minus:Capital Expenditures ) ) C) Add:Proceeds from the sale of equipment D) Add:Proceeds from life insurance policies - E) Minus:Payments on life insurance policies ) ) F) Add:Excess tax benefits related to stock-based compensation G) Minus:Purchase of long-term investments ) ) H) Effects of exchange rate changes on cash and cash equivalents ) $ Page 5 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED JANUARY 31, 2, 2015 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales January 31, February 1, % Over January 31, February 1, Net Sales by Segment (Under) Mattress Fabrics $ )% % 56.2 % Upholstery Fabrics )% % 43.8 % Net Sales $ )% % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ % % 17.7 % Upholstery Fabrics % % 17.8 % Gross Profit $ % % 17.7 % Selling, General and Administrative Expenses by Segment Percent of Sales Mattress Fabrics $ % % 6.2 % Upholstery Fabrics % % 10.6 % Unallocated Corporate expenses % % 2.1 % Selling, General and Administrative Expenses $ % % 10.3 % Operating Income (loss) by Segment Operating Income (Loss)Margin Mattress Fabrics $ % % 11.4 % Upholstery Fabrics % % 7.2 % Unallocated corporate expenses ) ) % )% ) % Operating income $ % % 7.4 % Depreciation by Segment Mattress Fabrics $ % Upholstery Fabrics % Depreciation $ % Page 6 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE NINE MONTHS ENDED JANUARY 31, 2, 2015 (Unaudited) (Amounts in thousands) NINE MONTHS ENDED Amounts Percent of Total Sales January 31, February 1, % Over January 31, February 1, Net Sales by Segment (Under) Mattress Fabrics $ % % % Upholstery Fabrics )% % % Net Sales $ % % % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ % % % Upholstery Fabrics % % % Gross Profit $ % % % Selling, General and Administrative Expenses by Segment Percent of Sales Mattress Fabrics $ % % % Upholstery Fabrics % % % Unallocated Corporate expenses % % % Selling, General, and Administrative Expenses $ % % % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ % % Upholstery Fabrics % % Unallocated corporate expenses ) ) % )% )% Operating income $ % % % Return on Capital (1) Mattress Fabrics % % Upholstery Fabrics % % Unallocated Corporate N/A N/A Consolidated % % Capital Employed (2) Mattress Fabrics % Upholstery Fabrics % Unallocated Corporate ) ) N/A Consolidated % Depreciation by Segment Mattress Fabrics $ % Upholstery Fabrics % Depreciation $ % Notes: (1) See pages 8 and 9 of this financial information release for calculations. (2) The capital employed balances are as of January 31, 2016 and February 1, 2015. Page 7 of 10 CULP, INC.FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF ADJUSTED EBITDA FOR THE TWELVE MONTHS ENDED JANUARY 31, 2, 2015 (UNAUDITED) (AMOUNTS IN THOUSANDS) Quarter Ended Trailing 12 Months 5/3/2015 8/2/2015 11/1/2015 1/31/2016 1/31/2016 Net income $ Income taxes Interest income, net ) Depreciation and amortization expense Stock based compensation Adjusted EBITDA $ Quarter Ended Trailing 12 Months 4/27/2014 8/3/2014 11/2/2014 2/1/2015 2/1/2015 Net income $ Income taxes Interest income, net ) Depreciation and amortization expense Stock based compensation 46 Adjusted EBITDA $ % Over (Under) % Page 8 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE NINE MONTHS ENDED JANUARY 31, 2016 (Amounts in Thousands) (Unaudited) Operating Income Nine Months Average Return on Ended Capital Avg. Capital January 31, 2016 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended January 31, 2016 As of the three Months Ended November 1, 2015 As of the three Months Ended August 2, 2015 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Long-term investments - - ) ) - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Deferred compensation - Total Capital Employed $ $ $ ) $ ) $ As of the three Months Ended May 3, 2015 Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) Short-term investments - - ) ) Long-term investments - - ) ) Income taxes receivable - - ) ) Deferred income taxes - non-current - - ) ) Current maturities of long-term debt - - Income taxes payable - current - - Income taxes payable - long-term - - Deferred income taxes - non-current - - Deferred compensation - - Total Capital Employed $ $ $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for the nine month period ending January 31, 2016 divided by three quarters times four quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, current maturities of long-term debt, noncurrent deferred tax assets and liabilities, income taxes receivable and payable, and deferred compensation. (3) Average capital employed was computed using the four periods ending January 31, 2016, November 1, 2015, August 2, 2015 and May 3, 2015. Page 9 of 10 RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE NINE MONTHS ENDED FEBRUARY 1, 2015 (Amounts in Thousands) (Unaudited) Operating Income Nine Months Average Return on Ended Capital Avg. Capital February 1, 2015 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended February 1, 2015 As of the three Months Ended November 2, 2014 As of the three Months Ended August 3, 2014 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Long-term investments - - ) Income taxes receivable - - ) ) - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Deferred compensation - Total Capital Employed $ $ $ ) $ As of the three Months Ended April 27, 2014 Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) Short-term investments - - ) ) Long-term investments ) ) Income taxes receivable - - ) ) Deferred income taxes - non-current - - ) ) Current maturities of long-term debt - - Line of credit Income taxes payable - current - - Income taxes payable - long-term - - Deferred income taxes - non-current - - Long-term debt, less current maturities - - Deferred compensation - - Total Capital Employed $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for the nine month period ending February 1, 2015 divided by 3 quarters times 4 quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, long-term debt, including current maturities, line of credit, noncurrent deferred tax assets and liabilities, and income taxes payable and receivable. (3) Average capital employed was computed using the four periods ending February 1, 2015, November 2, 2014, August 3, 2014 and April 27, 2014. Page 10 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED ADJUSTED EFFECTIVE INCOME TAX RATE, NET INCOME AND EARNINGS PER SHARE FOR THE NINE MONTHS ENDED JANUARY 31, 2, 2015 Unaudited (Amounts in Thousands) NINE MONTHS ENDED Amounts January 31, February 1, Consolidated Effective GAAP Income Tax Rate % % Non-Cash U.S. Income Tax Expense )% )% Non-Cash Foreign Income Tax Expense % )% Consolidated Adjusted Effective Income Tax Rate % % THREE MONTHS ENDED As reported January 31, 2016 As reported February 1, 2015 January 31, Proforma Net February 1, Proforma Net Adjustments of Adjustments Adjustments of Adjustments Income before income taxes $ $
